Argued April 28, 1925.
This is an appeal from a judgment on a verdict for the plaintiff in an action of ejectment for a strip of land 131 feet long, two feet wide at one end and a foot and a half at the other. The trial narrowed the issue to the determination of whether the boundary fence between the land of plaintiff and defendant was moved the width of the strip in 1918; on that subject there was evidence of eye witnesses as well as evidence of surveyors. By the verdict, the jury settled the dispute in accord with plaintiff's contention. Several assignments of error go to the refusal to direct a verdict for defendant or to enter judgment n.o.v.; as there was a dispute of fact, those assignments are overruled. Several extracts from the charge are also assigned for error; considered in their relation to the rest of the charge, no error appears.
The judgment is affirmed.